 PRE-STRESSEDCONCRETE COMPANY OFMONTANA27Pre-Stressed Concrete Company of MontanaandHod Carriersand Laborers Local No.187, AFL-CIO.Case No. 19-CA-1998.April 7, 1961DECISION AND ORDEROn November 28, 1960, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was tried before the duly designatedTrial Examiner in Missoula, Montana, on August 18, 1960, on complaint of theGeneral Counsel and answer of Pre-Stressed Concrete Company of Montana, hereincalled the Company.The issues litigated were whether or not the Company hadviolated Section 8(a)(1) and (3) of the Act by certainconduct moreparticularlydescribed hereinafter.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONSI.THEBUSINESSOF THE COMPANYThe Company is a Montana corporation which engages in the business of proc-essing and/or manufacturing concrete products.During the 12 months prior to thehearing, the Company purchased, transferred, and delivered to its plant located inMissoula,Montana, goods and materials valued in excess of $50,000 directly fromStates of the United States other than the State of Montana. It is undisputed and Ifind that the Company is engaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that the assertion of jurisdiction is warranted.II.THE LABOR ORGANIZATION INVOLVEDHod Carriers and Laborers Local No. 187, AFL-CIO, herein called the Union, is,and at all times material hereto has been, a labor organization within the meaningof Section 2(5) of the Act.131 NLRB No. 7. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The issueThe complaintallegesthat on May 20, 1960, the Company discharged WallaceBoucher and has refused to reinstate him because of his membership in and activitieson behalf of the Union, thereby violating Section 8(a) (1) and (3) of the Act. TheGeneral Counsel contends that the termination of Boucher was the result of analtercation between Boucher and Superintendent McCue in regard to the paycheckof Leon Taylor, a relatively new employee in the welding shop.In its duly filed answer the Company denied the commission of unfair laborpractices and at the hearing contended that Boucher was discharged because of along record of insubordinate and contemptuous conduct directed at SuperintendentMcCue,Boucher's immediate superior.B. The testimonyThis case is quite remarkable in the experience of the Trial Examiner, in that allthe witnesses who testified herein displayed a commendable frankness, fairness, andexactitude 1As a result, the facts of the altercation between Boucher and Super-intendentMcCue as to the paycheck of Leon Taylor are undisputed even as todetails.In like manner, the facts of Boucher's conduct toward McCue are equallyundisputed.The final question for decision, which arises from facts, is-what was the motiva-tion of the Company in the discharge of Boucher?C. The paycheck incidentIt is undisputed that Harold Morgenstern, president of the Company, hired bothBoucher, as a welder, and McCue, as superintendent, at the time the Company'splant began operations in the spring of 1958. It is also undisputed that Boucherwas discharged by Superintendent McCue on May 20, 1960.At the time of hisdischarge Boucher was the leadman in the welding shop at a rate of $2 60 per hour.All other welders were paid at the rate, provided in the union contract, of $2.50per hour.It is likewise undisputed that Morgenstern, the president and owner of the Com-pany, was the highest authority in the Company.Under him, came SuperintendentMcCue in charge of the Company's plant, and under McCue, both Boucher, asleadman in the welding shop, and Foreman Eldon Floch, whose relationship toBoucher is somewhat vague.Undisputed also is the fact that Boucher was a member of the Union and at onetime had served on the contract negotiating committee.However. Boucher wasnot the union shop steward at the plant.An employee named Jack Evans had beenelected to that position.Leon Taylor, whose paycheck precipitated the altercation between Boucher andMcCue, was hired on May 9, 1960 In the first 10 days of his employment Taylordiscussedwith several employees including Boucher his rate of pay which wasfixed at $2.40 per hour.On May 18, 1960, at quitting time, 4:30 p m., Boucherobserved Taylor examining his paycheck. Boucher went to Taylor and asked Taylorto show him his check.When Boucher examined it, he saw that Boucher wasbeing paid at the rate of $2 40 an hour.He told Taylor that the proper rate underthe union contract was $2.50 per hour and that Taylor should take immediate stepsto see that his rate and his pay were corrected.Taylor agreed.Boucher then saidthat he would call Harold Morgenstern, president of the Company, and get itstraightened out.At this point Foreman Floch interposed, and suggested that thematter first be taken up-with Superintendent McCue.Boucher stated that he pre-ferred to take the matter up with Morgenstern, but when Floch pressed the issue,Boucher agreed to see Superintendent McCue,With Taylor'spermission,Boucher took his checkand went tothe office ofSuperintendentMcCue.When he arrived at the office, McCue was talking tolI credit the testimony of employee Boucher, Superintendent McCue, and PresidentMorgenstern, principals In the case, and the testimony of supporting witnesses Evans,Taylor, and Rogers.Such discrepancies as appear in the testimony are not significant,and readily attributable to the different abilities of individual witnesses to observe, re-member, and relate what they saw and heard. PRE-STRESSEDCONCRETE COMPANY OF MONTANA29Union Shop Steward Jack Evans about plans for work the next day.When a breakcame in their conversation,Boucher told McCue that there had been a mistake madein Taylor's check and requested McCue to straighten it out.McCue asked whereTaylor was, and then observed that he didn't think the amount of Taylor's checkwas any of Boucher's business.Boucher replied that since the Union had a contractwith the Company and he was a member of the Union, that he Celt tnat it was hisbusiness.McCue then said that if Taylor wanted to work for $2.40 an hour, hedidn'tfigure it was anybody's business but his and Taylor's and he added the state-ment that if McCue wanted to nire a mun for is cents an hour and a man wouldwork for 8 cents an hour,that it was nobody else's business but his and the man's.Boucher replied that as long as the Union had a contract which was signed byMorgenstern,president of the Company, he felt that all of the men who were aparty to that contract had an interest in its observance.At this point Boucher cameto the conclusion that McCue wasn't going to do anything about correcting the error,so he said that he would go and call Morgenstern or Ueorge Rogers, the businessagent of the Union.Boucher called the two men named but was unable to reach either of them thatevening.When hecame to work on the following morning Taylor informed himthat after Boucher had left the plant, Foreman Floch had talked to SuperintendentMcCue and that the error in his paycheck had been corrected.On the next day, Friday, the end of the workweek, Boucher was about to enterhis car when Floch, the foreman, called to him and motion for him to come backto the shop.McCue met Boucher at the door and told Boucher that, "We haveput in our last shift together."Boucher asked if McCue would give him a reasonfor his discharge.McCue replied that it was because of Boucher's attitude over thelast 6 to 9 months which amounted to insubordination.Boucher asked if his ter-minal check was ready and McCue said that it would be ready by the time hereached the office.On the Thursday following Boucher's discharge,a meeting between representativesof the Union and the Company was scheduled for the purpose of negotiating a newcontract.Boucher attended this meeting, for several of the men had suggested thatthe matter of his discharge might be straightened out at this conference.At thismeeting,Morgenstern, SuperintendentMcCue, and Thane, the company lawyer,represented the Company.Present for the Union were Shop Steward Jack Evans,employeesBeavers andGrence of the negotiating committee, Bowers, the businessagent of the local, and an unnamed representative of the International Union.Afterthemen had finished discussing the proposed contract, the representative of theInternational said that something ought to be done to reinstate Boucher with full payfor the time that he had lost.Morgenstern said that Boucher was not dischargedbecause of his union activities but because he had been insubordinate over a periodof months. Boucher then told the representatives that he felt that during the last 6to 9 months he had been getting along pretty well with McCue and that it came asa surprise to him that he was not. In the discussion that ensued somebody askedMcCue if Boucher was discharged for the incident concerning Taylor's paycheck.McCue replied in the negative and explained that Boucher's discharge had beendeveloping for a long time but that incident was "the straw that broke the camel'sback."D. The insubordination and contemptuous attitude of BoucherIn the course of his cross-examination, Boucher admitted that in April 1959,Superintendent McCue had requested a private talk with him, at which time McCuetold Boucher that he didn't like Boucher's attitude and explained that somebodyhad to run the Company and someone had to make the final decisions and thatBoucher should not interfere with decisions McCue had made or with orders McCuehad given to the men. Boucher also admitted that on a number of occasions McCuehad spoken to him about things that he wasn't doing right, but Boucher said thathe had tried to correct them. Boucher also admitted that on another occasion in themiddle of the summer of 1959, McCue asked Boucher to come to his office.Onthis occasion McCue told Boucher that his attitude toward the men in theyardwastroublesome and he should not interfere with the men.The men in the yard werein no way connected with Boucher's duties.Also, in the course of his cross-examination Boucher admitted that he occasionallysought out Morgenstern and discussed with Morgenstern his differences with McCue.On one of these occasions he asked Morgenstern if he intended tokeep McCue, 30DECISIONSOF'NATIONAL* LABOR RELATIONS BOARDindefinitely; and told Morgenstern that he felt he could handle the fob of superin-tendent better than McCue.2Superintendent Robert McCue, in his testimony, detailed his complaints aboutBoucher.He said that Boucher was a very capable man as the leadman in thewelding shop, but that Boucher was not very consistent in the amount of work heproducedas sometimeshe worked very fast and at others very slow.McCue saidthat Boucher did not exert his best efforts or ability in McCue's behalf.McCueand that he reprimanded Boucher frequently and in the spring of 1959 they had arather heated dispute.According to McCue, there was constant friction betweenhimself and Boucher on the job as Boucher complained that he didn't have theright equipment and tools to do his job properly, and in the course of his complaintsBoucher insinuated that McCue did not know how to run the plant. On one occasionwhen this occurred, McCue informed Boucher that he could leave the plant any timehe felt so inclined as he was the superintendent and he intended to remain in controlof the plant.McCue said that these arguments between himself and Boucher wereusually marked by a contemptuous attitude which Boucher displayed toward McCuein the presence of other employees which caused a great deal of embarrassment toMcCue, and had a bad effect on the morale of other employees.McCue testified that he discussed the termination of Boucher with Morgensternduring July or August 1959.At that time the Company was building more formsand equipment to work with, and it was decided not to discharge Boucher, inasmuchas the Company did not have a competent replacement for him. As a result McCuedecided to have a talk with Boucher and called him to his office in the hope that bydiscussing the situation some remedy could be effected in Boucher's attitude.McCuetestified that after this talk Boucher's attitude improved for a while, but after severalmonths his conduct reverted to the old contemptuous attitude and disparagement ofMcCue's ability to run the plant.This became demoralizing to the rest of the em-ployees.When the winter of 1959 approached, Morgenstern and McCue again dis-cussed the termination of Boucher but Morgenstern decided against firing Boucherbecause of the imminence of winter and later Morgenstern provided Boucher with ajob which took him away from the plant and away from McCue's supervision.After Boucher completed this last-mentioned job, on which he was assigned forsome 3 months, he returned to the plant and McCue could see that the old situationof Boucher's contemptuous attitude was being continued.McCue said that he wastired of trying to correct the situation by "father-and-son talks" with Boucher, sohe decided to look for a capable man to replace him.McCue said that for a longtime he was not able to find a suitable replacement, but when Taylor appeared hefelt that Taylor might be a qualified replacement for Boucher, so he hired Tayloron a trial basis as a welder in the welding shop.McCue said that he had a talk withTaylor in hiring him and did not intend to pay him under the Union scale of $2.50per hour.McCue said that the rates for welders had been $2.40 an hour for sometime and he had merely mistaken the rate.When his mistake was called to his at-tention,McCue corrected it and saw that Taylor had his correct check on the nextmorning.McCue said that the termination of Boucher was not caused by the alter-cation over the check of Leon Taylor, but was caused by the insubordinate and con-temptuous attitude which Boucher had displayed during all the months of hisemployment.Harold Morgenstern testified that the Company's plant was started approximately2 years before the hearing and at that time he installed McCue as superintendent.Morgenstern also hired Boucher at approximately the same time.Morgenstern said that on two or three occasions Boucher came to him with com-plaints about the way McCue handled the men and the way McCue directed opera-tions at the plant.On another occasion Boucher asked Morgenstern for a job withanother company which Morgenstern owned, but Morgenstern told him there wasno job available at that company.Meanwhile,Morgenstern also received reportsfrom McCue that McCue was having considerable difficulty with Boucher.Onseveral occasions McCue asked Morgenstern's permission to discharge Boucher.Morgenstern explained that the first time McCue wanted to discharge Boucherwas the summer of 1959.Morgenstern very seldom interfered with whom McCuehired or fired, but the Company was extremely busy and he talked McCue out offiring Boucher.He told McCue that he should keep Boucher until they found asuitable replacement.In the late autumn, when the Company cut down its crew, McCue again wantedto discharge Boucher.Morgenstern again talked McCue out of discharging Boucher2 Transcript,page 26. PRE-STRESSEDCONCRETE COMPANY OF MONTANA31because at that time the Company was about to build a new turbine-mixer and batch-plant under Morgenstern's personalsupervision, and Morgenstern felt that he coulduse Boucher on that construction job because Boucher was well qualified at readingplans and as a layout man and welder. On that occasion McCue said that Boucherwas causing dissension among the men and that he wanted Boucher out of the plant.Morgenstern told McCue that Boucher would be working under Morgenstern's per-sonalsupervision and pretty much "by himself," and that he could use him at thebatch-plant.On several prior occasions McCue had mentioned that he had laidout work according to certain plans, explaining to the men how the work was to bedone, and later found out that Boucher had changed theplansand ordered the mento do the job Boucher's way.Morgenstern testified that about Christmastime 1959, he came to the decision thatBoucher would have to be discharged but he was reluctant to fire Boucher in themiddle of the winter, and at a time when he had work for Boucher to do in the con-struction of the batch-plant.That job offered a temporary solution to the problem.At that time Morgenstern told McCue he would put Boucher on the batch-plant jobuntil the spring and in the interval, McCue was to find a capable replacement whowould take Boucher's place in the spring.He agreed that McCue could dischargeBoucher at that time.On April 10, the batch-plant was finished and Boucher was transferred back tothe plant under the supervision of McCue.At this time also, Morgenstern requesteda friend of his to recommend a good welder. This friend sent Taylor to Morgen-stern, so he sent Taylor out to the plant to McCue, and he learned that Taylor washired by McCue.Morgenstern said that there was no attempt on the part of the Company to payTaylor under the prevailing wage rate of the contract and that in the course of 15years' relationship with the Union the Company had never had one complaint regard-ing any instance in which the Company paid a man under the scale.Morgensternsaid that on the day after Boucher's talk with McCue he talked to Boucher on thatsubject.Morgenstern told Boucher at that time that the Company had nointentionof paying under scale and would certainly correct any mistake.The testimony of Leon Taylor added only one significant fact to those set forthabove.Taylor said that in the second week of his employment he complained toMcCue that he felt that he was not needed by the Company, as the Company hadonlyfourwelding machines, and five welders, including himself.Under the circum-stances, Taylor felt the force of welders was too large, and for that reason he wasuneasy about his tenure.The above constitutes the testimony of the principals in this proceedingand setsforth the highlights of the case.The testimony of all witnesses has been consideredby the Trial Examiner, although the testimony of some supporting witnesses hasnot been related in the above summary in the interest of brevity.Concluding FindingsIt is the contention of the General Counsel that Boucher was discharged by Sup-erintendent McCue because Boucher had engaged in "union activities"-the correc-tion of Taylor's paycheck and rate of pay. In support of his contention, he pointsto three facts: (1) the paycheck altercation; (2) the discharge of Boucher on thefollowing day; and (3) the subsequent statement of McCue that the paycheck inci-dent was, "the straw that broke the camel's back."As to the third factor, I cannotaccept McCue statement in the course of the union-company conference as as con-fession of guilt.To attribute to this colloquial, oft-used expression such conclusivesignificance would be to wrench the statement out of its context of circumstances anddignify it beyond all reason.Furthermore, there are other facts and other considera-tions here present which I deem of preponderant weight.From all the testimony, including the testimony of Boucher on cross-examination,it is clear that Boucher was insubordinate and contemptuous toward SuperintendentMcCue. It is established by undisputed evidence that he interfered with McCue'sorders to the employees, and in other ways sought to undermine the superintendent.Furthermore, Boucher's purpose in this conduct became patent in the course of hiscross-examination when he admitted that he had asked Morgenstern if Morgensternintended tokeepMcCue indefinitely, and told Morgenstern that he could performthe duties of superintendent better than McCue.Thus it is established that Bouchersought to cause trouble on the job for McCue, to the point that Morgenstern would 32DECISIONSOF NATIONALLABOR RELATIONS BOARDbe forced to discharge McCue and replace him with Boucher as superintendent. Inthe light of this purpose, the insubordination and contemptuous attitude of Boucherisdisclosed to be a deliberate tactic designed to eliminate McCue from the plant,and to fulfill Boucher's ambition to be superintendent as replacement for McCue.Whether McCue realized the purpose of Boucher's conduct is not disclosed by thetestimony,but certainly Boucher's insubordinate and contemptuous conduct forcedMcCue to take action against Boucher,ifMcCue was to maintain his authority overthe men,and constituted good cause for the discharge of Boucher.From all the evidence,it is clear that Boucher hoped to persuade Morgenstern tohis scheme,for the record discloses that on several occasions Boucher took his com-plaints about McCue to the president of the Company, and Morgenstern listened tohim.And apparently Morgenstern liked Boucher and respected his ability, for onseveral occasions he "talked McCue out of firing Boucher."However, accordingtoMorgenstern, at Christmastime 1959, he agreed with McCue that Boucher wouldbe fired in the spring, at the conclusion of the batch-plant construction job. I creditthis testimony of Morgenstern.Under those circumstances,the discharge of Boucheron May 20, 1960, was merely the implementation of Morgenstern's earlier decisionto discharge Boucher.From Morgenstern's testimony it is also clear that Morgen-stern initiated his plan to discharge Boucher by acquiring the services of anotherwelder, Taylor.And Taylor's uneasiness in being thefifthwelder in a shop withfour welding machines is some indication that Taylor was in fact the replacementfor Boucher.From those facts, all of which precede the paycheck incident, I mustconclude tnat Boucher was discharged because of his insubordination and not be-cause of the paycheck incident, the alleged "union activity."A second consideration,principally legal, leads me to the same conclusion.At this point I believe Boucher's"union activity" merits closer scrutiny.Fromthe undisputed testimony it is clear that Boucher coveted McCue's job and, by atactic of causing trouble on the job, sought to usurp McCue's authority and to re-place McCue.His running fight or feud with McCue had that purpose. I find thatthe same purpose prompted his conduct in the paycheck incident. I must reject thecontention that in the paycheck incident Boucher was engaging in "union activities"or "concerted activities" protected by the Act.Under the evidence here it is obviousthat Boucher seized upon McCue's mistake in Taylor's rate of pay as anotheropportunity to cause trouble for McCue.His handling of the matter showed thatpurpose.He first proposed to take the matter to Morgenstern directly withoutconsultingMcCue.But, one may ask,why did not Boucher refer the matter toEvans, the duly elected union steward on the job? The answer is contained in whatBoucher did thereafter.Boucher took the matter to McCue and then to Morgen-stern.Thus a simple mistake became another instance of McCue's incompetence,in the case against McCue, which Boucher was building for consideration by Mor-genstern.Ido not believe that Boucher's conduct in using this incident to under-mine McCue is conduct which is protected by the Act.InJoannaCotton Mills Co. v. N L.R.B.,176 F. 2d 749 (C.A. 4), the court dealtwith a somewhat similar factual situation.There the discharged employee had cir-culated a petition, the alleged concerted activity, asking that a certain supervisor bedischarged as an unsatisfactory "second hand." In dealing with this situation, ChiefJudge Parker, writing for the court, stated the basic proposition in this language:We think that this is substantial evidence to sustain the finding of the Boardthat Blakely was discharged because of his getting up and presenting the peti-tion; but we agree with the position taken by Chairman Herzog and memberMurdock in their dissenting opinion wherein they say: "His(Blakely's) con-duct in initiating a petition demanding the removal of his foreman was not,under the circumstances of this case, the sort of activity which we believe Con-gress intended this Board to protect.It grew out of personal resentment atdiscipline imposed by that foreman because Blakely was neglecting his dutiesin order to conduct certain wholly personal affairs.Although Blakely suc-ceeded in inducing fellow employees to join in signing the petition,thereby con-verting a manifestation of one individual's pique into activity which was, inthe verbally literal sense, `concerted,' the entire history of the transaction satis-fies us that the Respondent was not intruding upon its employees'statutoryrights by doing what it did." It may well have been that the initiating of thepetition was the cause of the discharge in that the company might have over-looked the trouble between Blakely and Lewis, if Blakely had not followed itup by circulating the petition; but it is perfectly clear, when consideration isgiven to the entire record, that the getting up and circulating of the petition PRE-STRESSEDCONCRETE COMPANY OF MONTANA33was a mere continuation and aggravation of the original defiant conduct ofBlakely, for which he could properly be discharged, and was in no sense en-gagingin a "concerted activity" of employees for mutual aid and protectionwithin the meaning of the National Labor Relations Act, 29 U.S.C.A. g 15l etseq.So far as Blakely is concerned, it was a mere continuance of the rowwith Lewis.Not all activities in which employees act together are "concerted activities"within the meaning of the statute, the exact language of which is, 29 U.S.C.A.§ 157: "Employees shall have the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection."The words "concerted activities" are limited in meaning by the words withwhich they are associated (noscitur a socus), which have relation to labor or-ganization and collective bargaining, and by the purpose of such "concertedactivities",which is expressly limited by the immediately succeeding languageto concerted activities "for the purpose of collective bargaining or other mutualaid or protection."As we said, inN.L.R.B. v. Draper Corporation,4 Cir., 145F. 2d 199, 203, 156 A.L.R. 989, where we held that a "wild cat" strike was nota concerted activity protected by the act: "The purpose of the act was not toguarantee to employees the right to do as they please but to guarantee to themthe right of collective bargaining for the purpose of preserving industrial peace.The policy of the act is thus set forth, 29 U.S.C.A. § 151: 'The denial by em-ployers of the right of employees to organize and the refusal by employers toaccept the procedure of collective bargaining lead to strikes and other forms ofindustrial strife or unrest, which have the intent or the necessary effect of bur-dening or obstructing commerce. * * * It is hereby declared to be the policyof the United States to eliminate the causes of certain substantial obstructionsto the free flow of commerce and to mitigate and eliminate these obstructionswhen they have occurred by encouraging the practice and procedure of collec-tive bargaining and by protecting the exercise by workers of full freedom ofassociation, self-organization, and designation of representatives of their ownchoosing, for the purpose of negotiating the terms and conditions of their em-ployment or other mutual aid or protection.' "We agree that the "concerted activities" protected by the act are not limitedto cases where the employees are acting through unions or are otherwise for-mally organized. It is sufficient that they are acting together for mutual aidor protection.SeeN.L.R.B. v. Peter Cailler Kohler Swiss Chocolates Co., Inc,2 Cir., 130 F. 2d 503. Thus, an employee may not be discharged for concertedactivities to get pay for overtime work,N L.R.B. v. Schwartz,5 Cir., 146 F. 2d773, 774; nor for concerted activities in protesting the employment of a cashierwhose employment the employees think will affect their earnings,N L R B. vPhoenix Mutual Life Ins. Co.,7 Cir., 167 F. 2d 983, nor for demonstrating inprotest over the firing of a union president,Carter Carburetor Corp. v. N L.R B..8 Cir., 140 F. 2d 714.As said by Judge Duffy inN.L.R.B. v. Phoenix MutualLife Ins., Co., supra[167 F. 2d 9881, "A proper construction is that the em-ployees shall have the right to engage in concerted activities for their mutualaid or protection even though no union activity be involved, or collective bar-gaining be contemplated." It is clear, however,that to be protected the pur-pose of the concerted activities must be the mutual aid or protection of theemployees; and it is equally clear that the circulation and presentation of thepetition here involvedwasfor no such purpose, but was nothing more nor lessthan an effort on the part of Blakely to vent his spleen upon a supervicnryemployee whose rebukeinthe performance of duty had angered him.[Em-phasis supplied.]Upon the facts in this case, I conclude and find that the conduct of Boucher inthe paycheck incident was not for the purpose "of mutual aid or protection of em-ployees," but was for the purpose of undermining the authority of McCue, in aneffort to obtain McCue's job; thus Boucher's conduct in these special circumstanceswas not protected by the Act.Upon the basis of both findings stated above, I find that the General Counsel hasfailed to prove by a preponderance of the evidence that the Company committedthe unfair labor practices alleged in the complaint.Therefore, it is recommendedthat the complaint be dismissed in its entirety.599198-62-vol. 131-4